                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Wesley Johnson, Jr.,                                )
                                                    )
                         Plaintiff,                 )
                                                    )     Case No. 15 CV 50294
               v.                                   )
                                                    )     Judge Philip G. Reinhard
Tracie Newton, et al.,                              )
                                                    )
                         Defendants.                )

                                               ORDER

        For the following reasons, the court strikes the motions to dismiss filed by defendants
Tracie Newton, Leo P. Schmitz, and John Baldwin [78], and Richard Cornforth and the City of
Aurora [82], without prejudice to re-file, if appropriate. Further, the court directs plaintiff to
show cause by January 25, 2019, why he should be allowed to proceed with this suit based on the
fact a similar suit was dismissed with prejudice by this court on September 26, 2013 (see case
number 13 CV 50301 [4]). Any or all defendants may respond to plaintiff’s show cause by
February 11, 2019.

                                           STATEMENT

        Plaintiff Wesley Johnson, Jr. has filed this action against several defendants alleging he
was wrongfully and coercively classified as a sex offender in violation of 42 U.S.C. §§ 1983 and
1985(3). In plaintiff’s third amended complaint, plaintiff alleges that following a conviction for
home invasion and unlawful restraint in 2004, he was ordered upon his release from custody to
register as a sex offender and as a violent offender against youth, contrary to state law. In 2010,
plaintiff was convicted of failing to register his home address in violation of the registration
statutes and was sentenced to 24 months incarceration. Plaintiff further alleges in 2013 the
Winnebago County Circuit Court entered an order declaring plaintiff was not required to register
under either statute. In 2013 and 2015, plaintiff received correspondence from the Illinois State
Police advising him he was not required to register on the sex offender registry and his name had
been removed. Shortly after plaintiff received the 2015 letter from the Illinois State Police,
plaintiff received a letter from the Illinois Attorney General’s Office stating he was required to
register pursuant to both statutes.

         All defendants filed motions to dismiss the complaint [78], [82], presenting arguments on
the merits of plaintiff’s claims. The court now has had the opportunity to thoroughly examine
plaintiff’s litigation history and notes that two years prior to the filing of the original complaint in
this suit, plaintiff filed a similar complaint in this court. See case no. 13 CV 50301. In that case,

                                                   1
this court dismissed plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) with prejudice.
Id. at [4]. There, this court found plaintiff failed to state a claim upon which relief could be
granted because at the time plaintiff was convicted in 2004, individuals convicted of certain crimes
that were not sexually motivated (including unlawful restraint) were required to register on
Illinois’ sex offender registry. See id. Finding any amendment to the complaint to be futile, this
court dismissed plaintiff’s complaint with prejudice. Final judgment was entered in that case on
September 26, 2013, and no appeal was taken. See id. at [4], [5].

       Plaintiff is ordered to show cause why this case should not be dismissed with prejudice,
addressing the relevancy of the legal theories of res judicata or claim preclusion.

        Plaintiff has until January 25, 2019, to show cause. Any or all defendants may respond to
plaintiff’s show cause by February 11, 2019. If plaintiff fails to show cause by January 25, 2019,
this case will be summarily dismissed.


Date: 12/14/2018                              ENTER:



                                              __________________________________________
                                                    United States District Court Judge



                                                                     Electronic Notices. (LC)




                                                 2
